                    IN THE UNITED STATES DISTRICT COURT FOR THE
                           NORTHERN DISTRICT OF FLORIDA
                                GAINESVILLE DIVISION

EDWARD TYRONE BROWN,

           Plaintiff,

v.                                                     Case No. 1:18cv249-MW/GRJ

KK TAYLOR,

      Defendant.
___________________________/

                             ORDER ACCEPTING AND ADOPTING
                              REPORT AND RECOMMENDATION

           This Court has considered, without hearing, the Magistrate Judge's Report and

Recommendation. ECF No. 15. Upon consideration, no objections having been filed by the

parties,

           IT IS ORDERED:

           The report and recommendation is accepted and adopted as this Court’s opinion. The

Clerk shall enter judgment stating, “This case is DISMISSED without prejudice for failure to

comply with a Court order and failure to prosecute.” The Clerk shall close the file.

       SO ORDERED on June 11, 2019.


                                               s/ MARK E. WALKER
                                               Chief United States District Judge
